                   Case 18-12635-LSS             Doc 22        Filed 11/19/18         Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

DAVID’S BRIDAL, INC., et al.,1                                Case No. 18-12635 (LSS)

                                     Debtors.                 Joint Administration Requested

                             NOTICE OF APPEARANCE AND
                      DEMAND FOR SERVICE OF NOTICES AND PAPERS

         PLEASE TAKE NOTICE that the attorneys set forth below hereby appear on behalf of

Bank of America, N.A., as administrative agent and collateral agent (“BofA”), and demand,

pursuant to Rules 2002, 9007 and 9010(b) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and Sections 1109(b) and 342 of Title 11 of the United States Code, as

amended (the “Bankruptcy Code”), that all notices given in the above-captioned cases and all

papers served or required to be served in the above-captioned cases be given to and served upon

the undersigned counsel at the addresses set forth below:

Julia Frost-Davies                                           Glenn E. Siegel
Christopher L. Carter                                        MORGAN, LEWIS & BOCKIUS LLP
MORGAN, LEWIS & BOCKIUS LLP                                  101 Park Avenue
One Federal Street                                           New York, New York 10178
Boston, Massachusetts 02110                                  Telephone: (212) 309-6000
Telephone: (617) 341-7700                                    Facsimile: (212) 309-6001
Facsimile: (617) 341-7701                                    Email: glenn.siegel@morganlewis.com
Email: julia.frost-davies@morganlewis.com
        christopher.carter@morganlewis.com




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
David’s Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holdco, Inc. (4567); and DB Midco, Inc. (3096). The
location of the Debtors’ corporate headquarters is 1001 Washington Street, Conshohocken, Pennsylvania 19428.


RLF1 20307900v.1
                   Case 18-12635-LSS     Doc 22      Filed 11/19/18   Page 2 of 3



Mark D. Collins (No. 2981)
Brett M. Haywood (No. 6166)
RICHARDS, LAYTON & FINGER, P.A.
One Rodney Square
920 North King Street
Wilmington, Delaware 19801
Telephone: (302) 651-7700
Facsimile: (302) 651-7701
Email: collins@rlf.com
       haywood@rlf.com

         PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the

notices and papers referred to in the Bankruptcy Rules, but also includes, without limitation,

orders and notices of any application, motion, petition, pleading, request, complaint, or demand,

whether formal or informal, whether written or oral and whether transmitted or conveyed by

mail, delivery, telephone, electronic mail or otherwise.

         PLEASE TAKE FURTHER NOTICE that this appearance and demand for notice is

neither intended as nor is it a consent of BofA to the jurisdiction and/or venue of the Bankruptcy

Court nor, specifically, but not limited to, a waiver of (i) BofA’s right to trial by jury in any

proceeding so triable herein, or in any case, controversy or proceeding related hereto, (ii) BofA’s

right to have an Article III judge adjudicate in the first instance any case, proceeding, matter or

controversy as to which a bankruptcy judge may not enter a final order or judgment consistent

with Article III of the United States Constitution, (iii) BofA’s right to have the reference

withdrawn by the District Court in any case, proceeding, matter or controversy subject to

mandatory or discretionary withdrawal or (iv) any other rights, claims, actions, defenses, set-

offs, or recoupments to which BofA is or may be entitled to under any agreement, in law, or in

equity, all of which rights, claims, actions, defenses, set-offs, and recoupments BofA expressly

reserves.




                                                 2
RLF1 20307900v.1
                   Case 18-12635-LSS   Doc 22     Filed 11/19/18   Page 3 of 3



Dated: November 19, 2018                        RICHARDS, LAYTON & FINGER, P.A.
       Wilmington, Delaware
                                                /s/ Mark D. Collins
                                                Mark D. Collins (No. 2981)
                                                Brett M. Haywood (No. 6166)
                                                One Rodney Square
                                                920 North King Street
                                                Wilmington, Delaware 19801
                                                Telephone: (302) 651-7700
                                                Facsimile: (302) 651-7701
                                                Email: collins@rlf.com
                                                       haywood@rlf.com

                                                -and-

                                                Julia Frost-Davies
                                                Christopher L. Carter
                                                MORGAN, LEWIS & BOCKIUS LLP
                                                One Federal Street
                                                Boston, Massachusetts 02110
                                                Telephone: (617) 341-7700
                                                Facsimile: (617) 341-7701
                                                Email: julia.frost-davies@morganlewis.com
                                                        christopher.carter@morganlewis.com

                                                -and-

                                                Glenn E. Siegel
                                                MORGAN, LEWIS & BOCKIUS LLP
                                                101 Park Avenue
                                                New York, New York 10178
                                                Telephone: (212) 309-6000
                                                Facsimile: (212) 309-6001
                                                Email: glenn.siegel@morganlewis.com

                                                Counsel to Bank of America, as Administrative Agent
                                                and Collateral Agent




                                            3
RLF1 20307900v.1
